

117 S988 IS: Japanese American Confinement Education Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 988IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Schatz (for himself, Ms. Cantwell, Mr. Durbin, Ms. Duckworth, Ms. Hirono, Mr. Wyden, Mrs. Murray, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide competitive grants for the promotion of Japanese American confinement education as a means to understand the importance of democratic principles, use and abuse of power, and to raise awareness about the importance of cultural tolerance toward Japanese Americans, and for other purposes.1.Short titleThis Act may be cited as the Japanese American Confinement Education Act.2.DefinitionsIn this Act:(1)Japanese American museumThe term Japanese American museum means a museum located in the United States established to promote the understanding and appreciation of the ethnic and cultural diversity of the United States by illustrating the Japanese American experience throughout the history of the United States.(2)SecretaryThe term Secretary means the Secretary of the Interior.3.Competitive grants for Japanese American confinement education(a)In generalThe Secretary shall establish a program to award competitive grants to a Japanese American museum to educate individuals in the United States on the historical importance of Japanese American confinement during World War II so that present and future generations may learn from Japanese American confinement and the commitment of the United States to equal justice under the law.(b)Use of fundsA grant awarded under subsection (a)—(1)shall be used—(A)for the research and education relating to the Japanese American confinement in World War II; and(B)for the disbursement of accurate, relevant, and accessible resources to promote understanding about how and why the Japanese American confinement in World War II happened, which— (i)shall include digital resources; and (ii)may include other types of resources, including print resources and exhibitions; and(2)shall not be used at a Japanese American museum that does not provide—(A)free admission to individuals who were placed within a Japanese American confinement camp; and(B)dedicated free admission hours for the general public not less than once per month.(c)ApplicationTo be eligible to receive a grant under this section, a Japanese American museum shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Deadline for awardNot later than 120 days after the date on which the Secretary receives an application from a Japanese American museum for a grant that is approved by the Secretary under this section, the Secretary shall award a grant to the Japanese American museum.(e)Priority considerationsIn awarding a grant under this section, the Secretary shall give priority using the following considerations:(1)The needs of the Japanese American museum.(2)The proximity of the project for which the grant funds will be used to cities with populations that include not less than 100,000 Japanese Americans, as certified by the most recent census.(3)The ability and commitment of the Japanese American museum to use grant funds—(A)to educate future generations of individuals in the United States; and(B)to locate Japanese American confinement survivors.(4)The existing relationship the Japanese American museum has with Japanese American cultural and advocacy organizations.(f)ReportNot later than 90 days after the end of each fiscal year for which a Japanese American museum obligates or expends amounts made available under a grant under this section, the Japanese American museum shall submit to the Secretary and the appropriate committees of Congress a report that—(1)specifies the amount of grant funds obligated or expended for the preceding fiscal year;(2)specifies any purposes for which the funds were obligated or expended; and(3)includes any other information that the Secretary may require to more effectively administer the grant program.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $2,000,000 for each of fiscal years 2022 through 2026.4.Preservation of historic confinement sites(a)SunsetSection 1 of Public Law 109–441 (120 Stat. 3288) is amended by striking subsection (e).(b)Authorization of appropriationsSection 4 of Public Law 109–441 (120 Stat. 3290) is amended, in the first sentence—(1)by striking are authorized and inserting is authorized; and(2)by inserting for fiscal year 2022 and each fiscal year thereafter after this Act.